Citation Nr: 0812670	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  00-01 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


Entitlement to service connection for systemic lupus 
erythematous (SLE) with complications, to include nephrotic 
syndrome and hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 1987 to May 1988, with subsequent service in the 
California Army National Guard ending in November 1997, 
inclusive of periods of active duty for training and inactive 
duty training.  

The issues of the appellant's entitlement to service 
connection for SLE with a nephrotic syndrome and 
hypertension, or a disorder with the same underlying 
symptomatology, as well as entitlement to VA compensation for 
SLE under the provisions of 38 U.S.C.A. § 1151, were most 
recently before the Board of Veterans' Appeals (Board) in 
September 2003, at which time both matters were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
undertake requested development actions.  

On remand, the AMC furnished the appellant a statement of the 
case, pursuant to the holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), as to the claim for compensation under 
38 U.S.C.A. § 1151.  Following such action, there is no 
showing that a substantive appeal as to that matter was 
received by VA within the time limits to perfect an appeal.  
Such matter is therefore beyond the Board's jurisdiction for 
review at this time and cannot be herein addressed.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
(Emphasis added.)  Notice is, however, taken that a VA 
physician in May 2004 has set forth a basis for a claim for 
VA compensation under 38 U.S.C.A. § 1151 for 
glomerulonephritis based on the VA's prescribed use of 
ibuprofen during 1988 and 1989.  Such matter is referred to 
the RO for its initial development and adjudication.  

Only the issue of the appellant's entitlement to service 
connection for SLE and related disorders is herein addressed 
on the merits.  The issue of entitlement to service 
connection for a disorder manifested by the symptomatology 
underlying the claimed SLE, to include glomerulonephritis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC.  


FINDINGS OF FACT

The medical evidence does not show that the veteran has a 
current diagnosis of SLE or complications from SLE.  


CONCLUSION OF LAW

Service connection for claimed SLE with or without 
complications is not warranted.  38 U.S.C.A. §§ 101(24), 
1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in September 2003 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full as 
directed, and it is of note that neither the appellant, nor 
her representative, contends otherwise as to the question 
herein addressed on its merits.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Claimant's status; 2) 
existence of disability; 3) a connection between the 
appellant's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the case at hand, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed to substantiate and complete the appellant's claim, 
notice of what part of that evidence was to be provided by 
her, and notice of what part VA was required to obtain for 
the appellant were furnished to her through the AMC's letters 
of May 2004, February and October 2005, and August 2006.  The 
appellant was thereby notified that she should submit all 
pertinent evidence in her possession.  Notice pursuant to 
Dingess-Hartman was furnished in a supplemental statement of 
the case of September 2007, which was mailed to the appellant 
in October 2007.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
In this instance, VCAA notice was furnished prior to the 
initial adjudication of the claim at issue in July 2003, 
although complete VCAA notice, including that pertaining to 
Charles, Quartuccio, and Dingess-Hartman was not provided 
until long after the initial adjudication.  

Where such an error has occurred, the Board must presume that 
the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . VA 
has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court's holding that an appellant before the 
Court has the initial burden of demonstrating prejudice due 
to VA error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" Mayfield, 
supra, at 121, and non-prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law."  Sanders, 
487 F.3d at 889.  accord Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to or contemporaneous with the 
issuance of a supplemental statement of the case by the AMC 
in October 2007.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  More timely VCAA 
notice would not have operated to alter the outcome of the 
issue on appeal, in view of the fact that the record does not 
identify a factual predicate for entitlement to service 
connection for SLE; specifically, current disability thereof.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes service medical records, as 
well as a variety of examination and treatment reports 
compiled by VA and non-VA sources during post-service years.  
The record reflects that the appellant was afforded a VA 
examination during the course of this appeal, which included 
one or more opinions addressing the existence of her claimed 
SLE.  Given that there is ample competent evidence of record 
to render an appellate decision, there is no duty to provide 
any further examination or to obtain any additional medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Service Connection:  SLE

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 
C.F.R. § 3.303.  The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24). 

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is neither alleged, nor shown, that the appellant engaged 
in combat with the enemy during any period of military 
service.  To that extent, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application in this 
instance and it is noteworthy that, even were that statute 
applicable to the facts of this case, 38 U.S.C.A. § 1154(b) 
does not address the questions of the existence of a present 
disability or of a nexus between such disability and service, 
both of which are still required for a grant of service 
connection.

Review of the record indicates that the appellant initiated 
her claim for service connection for SLE at a point in time 
in which there was some confusion as to whether her symptoms 
of fatigue, joint pain, proteinuria, and headaches, among 
others, were attributable to SLE.  Beginning in 1992, the 
possibility of SLE was raised by one or more attending 
medical providers and treatment therefor, including use of 
Prednisone, was thereafter initiated and it was believed by 
one or more providers that there was renal disease and 
related impairment secondary to her SLE.  During this time 
period, renal biopsy in July 1992 showed the presence of 
focal and segmental glomerulosclerosis and diagnoses or 
differential diagnoses of glomerulonephritis, nephrotic 
syndrome, and Marfan's syndrome, among others, were set 
forth.  Subsequently developed medical data cast great doubt 
on the existence of SLE currently or in the past.  

In an effort to ascertain whether SLE is or was present, the 
Board by its September 2003 remand requested that a VA 
medical examination be undertaken.  Such evaluation was 
conducted in May 2004, with findings therefrom indicating 
that there was no current diagnosis of SLE and that the prior 
entry of a diagnosis of SLE was in error.  Rather, the 
appellant's difficulties were attributed by the examining VA 
physician to glomerulonephritis as a primary disability and 
it is noted that the question of the service incurrence or 
aggravation of such disorder is more fully addressed in the 
Remand that follows.  

In all, the record is devoid of competent, persuasive 
evidence indicating that the appellant has a current 
diagnosis of SLE and, by definition, there can be no 
disorders related thereto.  The veteran appears to be 
contending that she has some other disease manifested by 
symptoms previously thought to be due to SLE with 
complications that include renal impairment and hypertension.  
This matter is addressed in the remand below.  To the extent 
that the veteran is alleging she has SLE, as a lay person 
without the requisite medical background and training, she is 
not competent to offer an opinion as to medical diagnosis or 
etiology of the disease at issue.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  As the medical evidence does 
not include competent evidence denoting a current diagnosis 
of SLE, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for SLE 
and related disorders.  Since the preponderance of the 
evidence is against the claim, the doctrine of reasonable 
doubt is not applicable and the claim for service connection 
for SLE and its complications must be denied.  Boyer, 
Mercado-Martinez, supra.  


ORDER

Service connection for SLE and its claimed complications is 
denied.  





REMAND

The Board in its September 2003 remand acknowledged that 
there was uncertainty regarding the existence of SLE, based 
on the evidence then of record, and indicated in effect that 
the appellant was seeking service connection for whatever 
disability was causing her many and varied symptoms, 
including a separate disorder manifested by the underlying 
symptomatology that had been erroneously attributed to SLE.  
To that end, further medical input was sought by the Board to 
determine what disorder other than SLE might in fact be 
productive of the claimed underlying manifestations.  
Pursuant to the Board's request, a VA physician determined in 
May 2004 that the veteran had glomerulonephritis manifested 
by proteinuria and that the latter was initially present 
during service.  However, contrary to the  Board's remand 
directive, the examining VA physician was not provided a 
detailed outline of the appellant's dates of active service, 
including all dates of active duty, active duty for training, 
and inactive duty training.  As this was not accomplished, 
the foundation, if not the accuracy, of the medical opinion 
offered is in doubt, as it appears that the appellant's dates 
of service, other than a period of active duty for training 
from December 1987 to May 1998, remain unverified.  The AMC 
in its supplemental statement of the case of July 2007 
references active duty dates in August 1992, October and 
November 1994, and July and August 1997, but the basis of 
such is unclear and certainly incomplete, particularly in 
light of the fact that the initial showing of proteinuria was 
on the occasion of a quadrennial medical examination by the 
California Army National Guard on June 13, 1992.  What the 
appellant's duty status was on that date or whatever date on 
which proteinuria was initially shown remains unverified to 
this point.  Remand for confirmation of the exact dates of 
all service and obtaining an addendum to the VA medical 
examination report of May 2004 is thus mandated.  Stegall v. 
West, 11 Vet. App. at 270-71.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Determine the exact dates of all 
periods of active duty, active duty for 
training, and inactive duty training 
served by the appellant and commit to 
writing the exact dates of any and all 
periods of active duty, active duty for 
training, and inactive duty training 
served by the appellant for inclusion in 
the claims folder.  

2.  Obtain for inclusion in the claims 
folder all medical examination and 
treatment reports, not already on file, 
compiled by any service department for 
each period of active duty, active duty 
for training, and inactive duty training 
served by the appellant.  

3.  Thereafter, the report of a VA 
medical examination conducted on May 27, 
2004, at the VA's Las Vegas Outpatient 
Clinic by J. L. Luchesi, M.D., must be 
returned to Dr. Luchesi for the 
preparation of an addendum to her earlier 
report.  If Dr. Luchesi is unavailable, 
the appellant must be accorded an 
additional VA medical examination at the 
applicable VA medical facility in Nevada 
for evaluation of the nature and etiology 
of her claimed glomerulonephritis.  The 
appellant's claims file, inclusive of the 
dates of all service by the appellant, 
must be furnished to Dr. Luchesi or her 
designee for use in the study of this 
case and the author of the addendum 
should indicate whether the claims folder 
was provided and reviewed.

Ultimately, Dr. Luchesi or her designee 
must answer the following, providing a 
full supporting rationale where 
appropriate:

(a) Is it at least as likely as 
not (a 50 percent or greater 
probability) that the 
appellant's glomerulonephritis 
originated during any period of 
active duty or active duty for 
training?  The examiner is 
referred to the accompanying 
list of the exact dates of all 
periods of active duty and 
active duty for training, with 
the proviso that dates of 
inactive duty training should 
be excluded as service 
connection may only be granted 
for disability from an injury, 
as opposed to the incurrence of 
a disease, during inactive duty 
training.  Clarification should 
be provided as to the 
previously furnished opinion 
that an indication of 
glomerulonephritis, 
proteinuria, was initially 
noted during military service 
and specifically, whether that 
opinion was based on the 
showing of proteinuria on a 
quadrennial medical examination 
by the service department on 
June 13, 1992, or some other 
item of evidence, and if so, 
which item.  

If glomerulonephritis is 
present, the examiner should 
list all manifestations and 
complications, to include 
claimed hypertension?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Lastly, the AMC should readjudicate 
the claim for service connection for 
glomerulonephritis, with or without 
complications, to include hypertension, 
based on all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


